Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-119566 DYNAMIC ALERT LIMITED (Exact name of registrant as specified in its charter) Nevada State or other jurisdiction of incorporation or organization 98-0430746 (I.R.S. Employer Identification No.) 45unnyside, Surrey, B.C. V4A 9N3 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 202-6747 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares outstanding of the registrants class of common stock as of April 18, 2008: 80,000,000 Authorized share capital of the registrant: 250,000,000 common shares, and 10,000 preferred shares, par value of $0.001 The Company recognized $17,918 in revenue for the quarter ended March 31, 2008. Transitional Small Business Disclosure Format: Yes No X PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM FINANCIAL STATEMENTS March 31, 2008 Page Financial Statements: Interim Balance Sheets F-2 Interim Statements of Operations F-3 to F-4 Interim Statements of Cash Flows F-5 Interim Statement of Stockholders Equity F-6 Notes to Interim Financial Statements F-7 to F-8 F-1 DYNAMIC ALERT LIMITED (A Development Stage Company) March 31, 2008 June 30, 2007 (Unaudited) (See Note 1) ASSETS Current Cash $ $ 34,491 Notes Receivable - 42,665 Total Current Assets 77,156 Office Equipment Costs, net of depreciation of $1,929 5,488 Computer Equipment Costs, net of depreciation of $1,337 3,290 Website Development Costs, net of amortization of $485 703 TOTAL ASSETS $ $ 86,637 LIABILITIES AND STOCKHOLDERS EQUITY LIABILITIES Current Accounts Payable $ $ 2,232 Accrued Liabilities 5,700 Total Current Liabilities 7,932 STOCKHOLDERS EQUITY Capital Stock Authorized: 250,000,000 common shares, par value $0.001 per share 10,000,000 preferred shares, par value $0.001 per share Issued and Outstanding: 80,000,000 common shares at March 31, 2008 and 176,000,000 common shares at June 30, 2007 125,000 Additional Paid-in Capital - Accumulated Comprehensive Income 4,512 Deficit Accumulated During the Development Stage (50,807) Total Stockholders Equity 78,705 TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ $ 86,637 The accompanying notes are an integral part of these statements. F-2 DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three-month Three-month period ending period ending March March 31, 2008 31, 2007 Revenue $ 17,918 $ 717 Cost Of Goods Sold 11,900 750 6,018 (33) Expenses Depreciation and Amortization 1,173 280 Training and Consulting 6,919 - Marketing and Travel 13,716 9,500 Office and Administration 2,957 793 Organizational Costs - - Professional Fees 2,368 4,763 27,133 15,336 Net Loss From Operations (21,115) (15,369) Other Income Interest Income - - Net Loss For The Period $ (21,115) $ (15,369) Basic And Diluted Loss Per Share $ Nil $ Nil Weighted Average Number Of Shares Outstanding 159,120,879 164,000,000 The accompanying notes are an integral part of these statements. F-3 DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Nine-month period Nine-month Cumulative amounts ending period ending from June 17, 2004 March 31, March 31, (Date of Inception) 2007 to March 31, 2008 Revenue $ $ 717 $ 23,134 Cost Of Goods Sold 750 15,900 (33) 7,234 Expenses Depreciation and amortization 369 3,751 Training and consulting - 7,119 Marketing and travel 9,500 33,068 Office and administration 1,412 15,763 Organizational costs - - 1,058 Professional fees 11,400 47,935 22,681 108,694 Net Loss From Operations (22,714) (101,460) Other Income Interest Income - 1,193 Net Loss For The Period $ $ (22,714) $ (100,267) Basic And Diluted Loss Per Share $ Nil $ Nil $ Nil Weighted Average Number Of Shares Outstanding 147,883,212 148,693,642 The accompanying notes are an integral part of these statements. F-4 DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Cumulative amounts Nine-month Nine-month from June 17, 2004 period ended period ended (Date of Inception) to March 31, 2008 March 31, 2007 March 31, 2008 Cash Flow From Operating Activities Net loss for the period $ $ (22,714) $ (100,267) Adjustments To Reconcile Net Loss To Net Cash Used By Operating Activities Depreciation and amortization 369 3,751 Accounts payable and accrued 765 8,100 liabilities Cash from (used in) Operating Activities (21,580) (88,416) Cash Flows From Investing Activities Additions to capital assets (9,581) (19,410) Investment in note receivable - - Additions to intangibles - (950) (950) Net Cash (Used in) Investing Activities (10,531) (20,360) Cash Flows From Financing Activities Issuance of common shares - 90,000 125,000 Foreign currency translation 881 6,309 adjustment Net Cash Provided by Financing Activity 90,881 131,309 Increase (Decrease) In Cash During The Period 58,770 22,533 Cash, Beginning Of Period 23,328 - Cash, End Of Period $ $ 82,098 $ 22,533 Supplemental Disclosure Of Cash Flow Information Cash paid for: Interest $ - $ - $ - Income taxes - - - The accompanying notes are an integral part of these statements. F-5 DYNAMIC ALERT LIMITED (A Development Stage Company) For the period from June 17, 2004 (Date of Inception) to March 31, 2008 (Unaudited) DEFICIT CAPITAL STOCK ACCUMULATED ACCUMULATED ADDITIONAL DURING THE COMPRE- PAID-IN DEVELOPMENT HENSIVE SHARES AMOUNT CAPITAL STAGE INCOME (LOSS) TOTAL June 17, 2004  Shares issued for cash at 4,000,000 $ 1,000 $ - $ - $ - $ 1,000 $0.00025 June 30, 2004  Shares issued for cash at 136,000,000 34,000 - - - 34,000 $0.00025 Net loss for the period ended June 30, 2004 - - - (1,709) (1,709) Balance, June 30, 2004 140,000,000 35,000 - (1,709) - 33,291 Net loss for the year - - - (9,817) - (9,817) Balance, June 30, 2005 140,000,000 35,000 - (11,526) - 23,474 Net loss for the year - - - (4,206) - (4,206) Balance, June 30, 2006 140,000,000 35,000 - (15,732) - 19,268 January 31, 2007  - Shares issued for cash 36,000,000 90,000 - - 90,000 at $0.0025 Foreign currency - 4,512 4,512 translation adjustment Net loss for the year - - - (35,075) - (35,075) Balance June 30, 2007 176,000,000 125,000 - (50,807) 4,512 78,705 March 16, 2008  Shares returned to (96,000,000) (45,000) 45,000 - - - treasury Foreign currency - 1,797 1,797 translation adjustment Net loss for the period - - - (49,460) - (49,460) Balance, March 31, 2008 80,000,000 $ 80,000 $ 45,000 $ (100,267) $ 6,309 $ 31,042 The accompanying notes are an integral part of these statements. F-6 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2008 (Unaudited) NOTE 1 BASIS OF PRESENTATION While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of Dynamic Alert Limiteds (the Company) management, necessary to present fairly the financial position, results of operations and cash flows in the interim periods presented. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as the Companys audited June 30, 2007 annual financial statements. It is suggested that these interim financial statements be read in conjunction with the Companys June 30, 2007 audited financial statements. The information as of June 30, 2007 is taken from the audited financial statements of this date. NOTE 2 NATURE AND CONTINUANCE OF OPERATIONS Organization On February 28, 2008, the Company amended its Articles of Incorporation to change the aggregate number of shares which the Company has authority to issue two hundred sixty million (260,000,000) par value $0.001 per share of which two hundred fifty million (250,000,000) are designated common stock and ten million (10,000,000) are designated as preferred stock. On March 3, 2008, the Companys Board of Directors authorized a 40-for-1 stock split of the Companys $0.001 par value common stock. As a result of the split, 171,600,000 additional shares were issued and capital and additional paid-in capital were adjusted accordingly. All references in the accompanying financial statements to the number of common shares and per share amounts have been retroactively restated to reflect the stock split. On March 16, 2008, the Companys Board of Directors authorized the cancellation of 96,000,000 post forward-split common shares. NOTE 3 SIGNIFICANT ACCOUNTING POLICIES Concentrations Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and cash equivalents. At March 31, 2008, the Company had $7,377 in U.S. funds in deposit in a business bank account and U.S. equivalent of $15,156 in Canadian funds in a business bank account which are not insured by agencies of the U.S. Government. NOTE 4 BASIS OF PRESENTATION  GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles (GAAP) in the United States of America, which contemplates the Companys continuation as a going concern. However, the Company has minimal business operations to date and losses of approximately $100,267. These matters raise substantial doubt about its ability to continue as a going concern. In view of these matters, realization of certain of the assets in the accompanying balance sheet is dependent upon its ability to meet its financing requirements, raise additional capital, and the success of its future operations. The Company acquired additional operating capital through equity offerings to the public to fund its business plan. There is no assurance that the equity offerings will be successful in raising sufficient funds to assure the Companys eventual profitability. Management believes F-7 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2008 (Unaudited) NOTE 4 BASIS OF PRESENTATION  GOING CONCERN (continued) that actions planned and presently being taken to revise its operating and financial requirements provide the opportunity for it to continue as a going concern. The financial statements do not include any adjustments that might result from these uncertainties. NOTE 5 INCOME TAXES The Company is subject to U.S. federal income taxes. It had losses to date, and therefore, has paid no income tax. Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes. The Companys deferred tax assets consist entirely of the benefit from net operating loss (NOL) carry-forwards. Its deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the NOL carry-forwards. NOL carry-forwards may be further limited by a change in Company ownership and other provisions of the tax laws. The deferred tax assets, valuation allowance and change in valuation allowance are as follows: Estimated Tax Change in Valuation Estimated NOL NOL Benefit from Valuation Net Tax Allowance Period Ending Carry-forward Expires NOL Allowance Benefit June 30, 2007 50,807 2027 12,702 (12,702) (8,769)  March 31, 2008 100,267 2028 25,067 (25,067) (12,365)  Income taxes at the statutory rate are reconciled to the Companys actual income taxes as follows: Income tax benefit at statutory rate resulting from NOL carry-forwards (25%) Deferred income tax valuation allowance 25% Actual tax rate 0% F-8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Dynamic Alert Limited (referred to herein as we, us, our and similar terms) was incorporated on June 17, 2004, in the State of Nevada. Our principal executive offices are located at 45unnyside, Surrey, British Columbia, V4A 9N3. Our telephone number is (604) 202-6747. Our fiscal year end is June 30. Management's Discussion and Analysis of Financial Condition and Results of Operations Full Fiscal Years Over the last two (2) years, we have continued to build a business that assists consumers with their security needs. Our goal is to help our customers create and implement a personalized security plan. We offer a three-fold service. Our first focus is to assist our clients in developing personalized security plans. It is our managements opinion that having a personalized security plan in place may help create an atmosphere of safety and may allow consumers the ability to conduct daily activities without undue worry and concern. Our second focus is to source and market personal security products. This includes selling personal protection equipment and devices through our website and from our portable kiosk which will be placed periodically in local shopping malls and at business and leisure/travel conventions. Our third focus is to provide personal protection on an as-needed basis. We are continuing to market our services through our website and the presentation of seminars. Our seminars highlight the importance of personal security and protection, as well as present information on personal security equipment and devices available in the market. In September 2008, we intend to provide security training for our officers. This training will come from outside sources unaffiliated with us. As we are still in the first stages of our growth, our officers are continuing to provide all the labor required to operate our website, kiosk and security seminars at no charge.
